Exhibit 10.4

--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION,

as Insurer

 

AMERICREDIT MTN CORP. IV,

as Seller

 

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually and as Servicer, Custodian and Seller

 

AMERICREDIT MTN RECEIVABLES TRUST IV,

as Debtor

 

JPMORGAN CHASE BANK,

as Collateral Agent and Securities Intermediary

 

INSURANCE AGREEMENT

 

$650,000,000

AmeriCredit MTN Receivables Trust IV

Note

 

Dated as of October 1, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS        

 

ARTICLE I     

DEFINITIONS

   1 ARTICLE II      REPRESENTATIONS, WARRANTIES AND COVENANTS     

Section 2.01.

  

Representation and Warranties of AmeriCredit, the Servicer, the Custodian, the
Sellers and the Debtor

   5

Section 2.02.

  

Affirmative Covenants of the Servicer, AmeriCredit, the Custodian, the Sellers
and the Debtor

   9

Section 2.03.

  

Negative Covenants of AmeriCredit, the Servicer, the Custodian, the Sellers and
the Debtor

   16

Section 2.04.

  

Representations, Warranties and Covenants of the Collateral Agent and Securities
Intermediary

   17 ARTICLE III      THE POLICY; REIMBURSEMENT     

Section 3.01.

  

Issuance of the Policy

   19

Section 3.02.

  

Payment of Fees and Insurer Premium

   21

Section 3.03.

  

Reimbursement and Additional Payment Obligation

   22

Section 3.04.

  

Indemnification; Limitation of Liability

   24

Section 3.05.

  

Payment Procedure

   26 ARTICLE IV      FURTHER AGREEMENTS     

Section 4.01.

  

Effective Date; Term of the Insurance Agreement

   26

Section 4.02.

  

Further Assurances and Corrective Instruments

   27

Section 4.03.

  

Obligations Absolute

   27

Section 4.04.

  

Assignments; Reinsurance; Third-party Rights

   29

Section 4.05.

  

Liability of the Insurer

   29

Section 4.06.

  

Parties Will Not Institute Insolvency Proceedings

   30

Section 4.07.

  

Collateral Agent and Securities Intermediary, Debtor, the Sellers, Custodian and
Servicer To Join in Enforcement Action

   30

Section 4.08.

  

Subrogation

   30

Section 4.09.

  

Insurer’s Rights Regarding Actions, Proceedings or Investigations

   30 ARTICLE V      DEFAULTS; REMEDIES     

Section 5.01.

  

Defaults

   31



--------------------------------------------------------------------------------

Section 5.02.

  

Remedies; No Remedy Exclusive

   33

Section 5.03.

  

Waivers

   33 ARTICLE VI      MISCELLANEOUS     

Section 6.01.

  

Amendments, Etc

   34

Section 6.02.

  

Notices

   34

Section 6.03.

  

Severability

   36

Section 6.04.

  

Governing Law

   36

Section 6.05.

  

Consent to Jurisdiction

   36

Section 6.06.

  

Consent of the Insurer

   37

Section 6.07.

  

Counterparts

   37

Section 6.08.

  

Headings

   37

Section 6.09.

  

Trial by Jury Waived

   37

Section 6.10.

  

Limited Liability

   37

Section 6.11.

  

Entire Agreement

   37

 

ii



--------------------------------------------------------------------------------

INSURANCE AGREEMENT

 

INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of October 1, 2004 by
and among AMERICREDIT MTN CORP. IV (“AMTN”) and AMERICREDIT FINANCIAL SERVICES,
INC. as Sellers (each a “Seller,” collectively the “Sellers”), AMERICREDIT
FINANCIAL SERVICES, INC., individually (“AmeriCredit”) and in its capacity as
Servicer under the Servicing and Custodian Agreement described below (together
with its permitted successors and assigns, the “Servicer”) and as Custodian (the
“Custodian”), AMERICREDIT MTN RECEIVABLES TRUST IV, as Debtor (the “Debtor”),
MBIA INSURANCE CORPORATION (the “Insurer”) and JPMORGAN CHASE BANK, as
Collateral Agent (the “Collateral Agent”) and as Securities Intermediary (the
“Securities Intermediary”).

 

WHEREAS, pursuant to the Security Agreement dated as of October 1, 2004 by and
among the Purchaser, the Debtor, AmeriCredit, the Servicer, AMTN, the Collateral
Agent and the Securities Intermediary (the “Security Agreement”) relating to the
$650,000,000 AmeriCredit MTN Receivables Trust IV Note (the “Note”) the Debtor
assigns certain Collateral (as defined therein) to secure the performance of
certain obligations of the Debtor for the benefit of the Purchaser, the Insurer
and the other Secured Parties, and the Insurer has issued its note guaranty
insurance policy (the “Policy”) that guarantees certain payments due from the
Debtor on the Note; and

 

WHEREAS, the Insurer shall be paid an insurance premium pursuant to the Security
Agreement and the details of such premium are set forth herein; and

 

WHEREAS, AmeriCredit, the Servicer, the Sellers, the Custodian and the Debtor
have undertaken certain obligations in consideration of the Insurer’s issuance
of the Policy;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the
Security Agreement or the Servicing and Custodian Agreement, as applicable. All
words used herein shall be construed to be of such gender or number as the
circumstances require. This “Insurance Agreement” shall mean this Insurance
Agreement as a whole and as the same may, from time to time hereafter, be
amended, supplemented or modified. The words “herein,” “hereby,” “hereof,”
“hereto,” “hereinabove” and “hereinbelow,” and words of similar import, refer to
this Insurance Agreement as a whole and not to any particular paragraph, clause
or other subdivision hereof, unless otherwise specifically noted.



--------------------------------------------------------------------------------

“Administrative Agent” means MBIA Insurance Corporation.

 

“Business Day” means any day other than (a) a Saturday or a Sunday (b) a day on
which the Insurer is closed or (c) a day on which banking institutions in New
York City, Fort Worth, Texas, or in the city in which the corporate trust office
of the Collateral Agent under the Security Agreement is located are authorized
or obligated by law or executive order to close.

 

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Collateral Agent” means JPMorgan Chase Bank, a New York banking corporation, as
collateral agent under the Security Agreement, and any successor to the
Collateral Agent under the Security Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Date of Issuance” means the date on which the Policy is issued as specified
therein.

 

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

 

“Event of Default” means any event of default specified in Section 5.01 hereof.

 

“Financial Statements” means, with respect to AmeriCredit Corp., the
consolidated balance sheets and the statements of income, retained earnings and
cash flows and the notes thereto which have been provided to the Insurer.

 

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

 

“Insurer Premium” means the premium payable in accordance with Section 3.02
hereof.

 

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

 

“Late Payment Rate” means, for any date of determination, the rate of interest
as it is publicly announced by Citibank, N.A. at its principal office in New
York, New York as its prime rate (any change in such prime rate of interest to
be effective on the date such change is announced by Citibank, N.A.) plus 2%.
The Late Payment Rate shall be computed on the basis of a year of 365 days,
calculating the actual number of days elapsed. In no event shall the Late
Payment Rate exceed the maximum rate permissible under any applicable law
limiting interest rates.

 

“Liabilities” shall have the meaning ascribed to such term in Section 3.04(a)
hereof.

 

2



--------------------------------------------------------------------------------

“Losses” means (a) any actual out-of-pocket loss paid by the Insurer or its
respective parents, subsidiaries and affiliates or any shareholder, director,
officer, employee, agent or any “controlling person” (as such term is used in
the Securities Act) of any of the foregoing and (b) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

 

“Master Receivables Purchase Agreement” means the Master Receivables Purchase
Agreement dated as of October 1, 2004 among AMTN, as Seller, AmeriCredit,
individually and as Seller, the Debtor and the Collateral Agent, as the same may
be amended or supplemented from time to time in accordance with the terms
thereof.

 

“Material Adverse Change” means, in respect of any Person, a material adverse
change in (a) the business, financial condition, results of operations or
properties of such Person or (b) the ability of such Person to perform its
obligations under any of the Transaction Documents.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
September 21, 2004 among the Purchaser, the Debtor, the Servicer and the
Administrative Agent with respect to the issuance of the Note, as the same may
be amended from time to time.

 

“Obligor” means the original obligor under each Receivable, including any
guarantor of such obligor and their respective successors.

 

“Opinion Facts and Assumptions” means the facts and assumptions contained in the
insolvency opinion dated October 1, 2004 by Dewey Ballantine LLP and the
officer’s certificates attached as exhibits thereto insofar as they relate to
AMTN, AmeriCredit and the Debtor.

 

“Owner” shall have the meaning set forth in the Policy.

 

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

 

“Premium Letter” means the Premium Letter from the Insurer to AmeriCredit dated
October 1, 2004.

 

“Premium Percentage” shall have the meaning ascribed to such term in Section
3.02 hereof.

 

“Purchaser” means Meridian Funding Company, LLC.

 

3



--------------------------------------------------------------------------------

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of October 1, 2004 between AMTN and AmeriCredit Financial Services,
Inc. as the same may be amended or supplemented from time to time in accordance
with the terms thereof.

 

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

“Security Agreement” means the Security Agreement dated as of October 1, 2004
among the Debtor, AmeriCredit, AMTN, the Collateral Agent and the Securities
Intermediary as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

 

“Servicing and Custodian Agreement” means the Servicing and Custodian Agreement
dated as of October 1, 2004 between the Custodian, the Servicer, the Debtor and
the Collateral Agent as the same may be amended or supplemented from time to
time in accordance with the terms thereof.

 

“Standby Servicer” means Systems & Services Technologies, Inc., and its
successors and assigns, and any successor standby servicer appointed by the
Insurer.

 

“Standby Servicing Agreement” means the Standby Servicing and Successor Servicer
Agreement dated as of October 1, 2003 among AmeriCredit, as initial servicer and
custodian, the Debtor, the Insurer, the Collateral Agent and the Standby
Servicer, and any other agreement pursuant to which a Standby Servicer agrees to
assume the obligations of the Servicer following the termination or resignation
of the Servicer, together with any amendment or supplement thereto.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and, if such corporation shall for
any reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.

 

“Term of the Insurance Agreement” shall be determined as provided in Section
4.01 hereof.

 

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Transaction Documents.

 

“Transaction Documents” means the Security Agreement, the Master Receivables
Purchase Agreement, the Servicing and Custodian Agreement, the Standby Servicing
Agreement, the Trust Agreement, the Tri-Party Remittance Processing Agreement,
this Insurance Agreement, the Premium Letter, the Note Purchase Agreement, the
Sale and Contribution Agreement, the Note and each Hedging Arrangement.

 

4



--------------------------------------------------------------------------------

“Tri-Party Remittance Processing Agreement” means the Tri-Party Remittance
Processing Agreement dated as of October 1, 2004 among the Servicer, the
Collateral Agent and Bank One, NA as Processor, as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
October 1, 2004 among AmeriCredit, AMTN and Wilmington Trust Company, as
Trustee, as the same may be amended or supplemented from time to time in
accordance with the terms thereof.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01. Representation and Warranties of AmeriCredit, the Servicer, the
Custodian, the Sellers and the Debtor. AmeriCredit, the Servicer, the Custodian,
each Seller and the Debtor represent, warrant and covenant as of the Date of
Issuance, each as to those matters relating to itself, as follows:

 

(a) Due Organization and Qualification. The Servicer, AmeriCredit, the
Custodian, the Sellers and the Debtor are each a corporation or a Delaware
statutory trust, duly organized, validly existing and in good standing under the
laws of its respective jurisdiction of organization. Each of the Servicer,
AmeriCredit, the Custodian, the Sellers and the Debtor is duly qualified to do
business, is in good standing and has obtained all licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Transaction
Documents and the performance of its obligations under the Transaction Documents
in each jurisdiction in which the failure to be so qualified or to obtain such
approvals would render any Transaction Document unenforceable in any respect or
would have a material adverse effect upon the Transaction, the Owner or the
Insurer.

 

(b) Power and Authority. Each of the Servicer, AmeriCredit, the Custodian, the
Sellers and the Debtor has all necessary power and authority to conduct its
business as currently conducted and, as described in the Transaction Documents,
to execute, deliver and perform its obligations under the Transaction Documents
and to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Servicer, AmeriCredit, the Custodian, the Sellers
and the Debtor have been duly authorized by all necessary action and do not
require any additional approvals or consents of, or other action by or any
notice to or filing with, any Person, including, without limitation, any
governmental entity or the Servicer’s, AmeriCredit’s, the Custodian’s, the
Sellers’ or the Debtor’s stockholders, which have not previously been obtained
or given by the Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor.

 

5



--------------------------------------------------------------------------------

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Servicer, AmeriCredit, the Custodian, the Sellers or the
Debtor, the consummation of the transactions contemplated thereby or the
satisfaction of the terms and conditions of the Transaction Documents:

 

(i) conflicts with or results in any breach or violation of any provision of the
organizational documents of the Servicer, AmeriCredit, the Custodian, the
Sellers or the Debtor or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award currently in effect having
applicability to the Servicer, AmeriCredit, the Custodian, the Sellers or the
Debtor or any of their material properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over the Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor;

 

(ii) constitutes a default by the Servicer, AmeriCredit, the Custodian, the
Sellers or the Debtor under or a breach of any provision of any loan agreement,
mortgage, indenture or other agreement or instrument to which the Servicer,
AmeriCredit, the Custodian, the Sellers or the Debtor is a party or by which any
of its or their respective properties, which are individually or in the
aggregate material to the Servicer, AmeriCredit, the Custodian, the Sellers or
the Debtor, is or may be bound or affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor,
except as contemplated by the Transaction Documents.

 

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Servicer, AmeriCredit, the Custodian, the Sellers, the Debtor or
any of its or their subsidiaries, or any properties or rights of the Servicer,
AmeriCredit, the Custodian, the Sellers, the Debtor or any of its or their
subsidiaries, pending or, to the Servicer’s, AmeriCredit’s, the Custodian’s, the
Sellers’ or the Debtor’s knowledge after reasonable inquiry, threatened, which
in any case could reasonably be expected to result in a Material Adverse Change
with respect to the Servicer, AmeriCredit, the Sellers, the Custodian or Debtor.

 

(f) Valid and Binding Obligations. The Note, when executed, authenticated and
issued in accordance with the Note Purchase Agreement, and the Transaction
Documents (other than the Note), when executed and delivered by the Servicer,
the Sellers, AmeriCredit, the Custodian and the Debtor, will constitute the
legal, valid and binding obligations of the Servicer, AmeriCredit, the
Custodian, the Sellers and the Debtor, as applicable, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. None of the Servicer, AmeriCredit, the Custodian, the
Sellers or the

 

6



--------------------------------------------------------------------------------

Debtor will at any time in the future deny that the Transaction Documents
constitute the legal, valid and binding obligations of the Servicer,
AmeriCredit, the Custodian, the Sellers or the Debtor, as applicable.

 

(g) Financial Statements. The Financial Statements of AmeriCredit Corp., copies
of which have been furnished to the Insurer by AmeriCredit, (i) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (ii) present fairly the financial condition and results of
operations of AmeriCredit Corp. as of the dates and for the periods indicated
and (iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Financial Statements, there has been no Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Sellers and the Servicer.
Except as disclosed in the Financial Statements, AmeriCredit Corp., the
Custodian, AmeriCredit, the Sellers and the Servicer are not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Sellers and the Servicer.

 

(h) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer, the Custodian, AmeriCredit, the
Sellers or the Debtor in the conduct of its business violates any law,
regulation, judgment, agreement, order or decree applicable to any of them that,
if enforced, could reasonably be expected to result in a Material Adverse Change
with respect to the Servicer, the Custodian, AmeriCredit, the Sellers or the
Debtor. The Servicer, the Custodian, AmeriCredit, the Sellers and the Debtor are
not in breach of or in default under any applicable law or administrative
regulation of its respective jurisdiction of organization, or any department,
division, agency or instrumentality thereof or of the United States or any
applicable judgment or decree or any loan agreement, note, resolution,
certificate, agreement or other instrument to which the Servicer, the Custodian,
AmeriCredit, the Sellers or the Debtor is a party or is otherwise subject which,
if enforced, would have a material adverse effect on the ability of the
Servicer, the Custodian, AmeriCredit, the Sellers or the Debtor, as the case may
be, to perform its respective obligations under the Transaction Documents.

 

(i) Taxes. The Servicer, AmeriCredit, the Custodian, the Sellers and the Debtor
and the Servicer’s, AmeriCredit’s, the Custodian’s, the Sellers’ and the
Debtor’s parent company or companies have filed prior to the date hereof all
federal and state tax returns that are required to be filed and paid all taxes,
including any assessments received by them that are not being contested in good
faith, to the extent that such taxes have become due, except for any failures to
file or pay that, individually or in the aggregate, would not result in a
Material Adverse Change with respect to the Servicer, AmeriCredit, the
Custodian, the Sellers or the Debtor.

 

(j) Accuracy of Information. Neither the Transaction Documents nor other
information relating to the Receivables, the operations of the Servicer,
AmeriCredit, the

 

7



--------------------------------------------------------------------------------

Custodian, the Sellers or the Debtor (including servicing or origination of
loans) or the financial condition of the Servicer, AmeriCredit, the Custodian,
the Sellers or the Debtor (collectively, the “Documents”), as amended,
supplemented or superseded, furnished to the Insurer by the Servicer, the
Custodian, AmeriCredit, the Sellers or the Debtor contains any statement of a
material fact by the Servicer, the Custodian, AmeriCredit, the Sellers or Debtor
which was untrue or misleading in any material adverse respect when made. None
of the Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor has any
knowledge of circumstances that could reasonably be expected to cause a Material
Adverse Change with respect to the Servicer, AmeriCredit, the Custodian, the
Sellers or the Debtor. Since the furnishing of the Documents, there has been no
change or any development or event involving a prospective change known to the
Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor that would
render any of the Documents untrue or misleading in any material respect.

 

(k) Compliance With Securities Laws. The offer and sale of the Note comply in
all material respects with all requirements of law, including all registration
requirements of applicable securities laws. Neither the offer nor the sale of
the Note has been or will be in violation of the Securities Act or any other
federal or state securities laws. The Debtor is not required to be registered as
an “investment company” under the Investment Company Act.

 

(l) Transaction Documents. Each of the representations and warranties of the
Servicer, AmeriCredit, the Custodian, the Sellers and the Debtor contained in
the Transaction Documents is true and correct in all material respects, and the
Servicer, AmeriCredit, the Custodian, the Sellers and the Debtor hereby make
each such representation and warranty to, and for the benefit of, the Insurer as
if the same were set forth in full herein.

 

(m) Solvency; Fraudulent Conveyance. The Servicer, AmeriCredit, the Custodian,
the Sellers and the Debtor are solvent and will not be rendered insolvent by the
Transaction and, after giving effect to the Transaction, none of the Servicer,
AmeriCredit, the Custodian, the Sellers or the Debtor will be left with an
unreasonably small amount of capital with which to engage in its business, nor
does the Servicer, AmeriCredit, the Custodian, the Sellers or the Debtor intend
to incur, or believe that it has incurred, debts beyond its ability to pay as
they mature. None of the Servicer, AmeriCredit, the Custodian, the Sellers or
the Debtor contemplates the commencement of insolvency, bankruptcy, liquidation
or consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Servicer,
AmeriCredit, the Custodian, the Sellers or the Debtor or any of their assets.
The amount of consideration being received by the Debtor upon the sale of the
Note to the Purchaser constitutes reasonably equivalent value and fair
consideration for the interest in the Receivables securing the Note. The Sellers
are not transferring the Receivables to the Debtor, the Debtor is not pledging
the Receivables to the Secured Parties and the Debtor is not selling the Note to
the Purchaser, as provided in the Transaction Documents, with any intent to
hinder, delay or defraud any of the Seller’s, AmeriCredit’s, the Custodian’s or
the Debtor’s creditors.

 

8



--------------------------------------------------------------------------------

(n) Principal Place of Business. The principal place of business of AmeriCredit,
the Servicer and the Custodian is located in Fort Worth, Texas, the principal
place of business of AMTN is located in Fort Worth, Texas and the principal
place of business of the Debtor is located in Wilmington, Delaware.

 

(o) Opinion Facts and Assumptions. The Opinion Facts and Assumptions insofar as
they relate to AMTN, AmeriCredit and the Debtor are true and correct as of the
Date of Issuance.

 

Section 2.02. Affirmative Covenants of the Servicer, AmeriCredit, the Custodian,
the Sellers and the Debtor. The Servicer, AmeriCredit, the Custodian, the
Sellers and the Debtor hereby agree that during the Term of the Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

 

(a) Compliance With Agreements and Applicable Laws. The Servicer, AmeriCredit,
the Custodian, the Sellers and the Debtor shall not be in default under the
Transaction Documents and shall comply with all material requirements of any
law, rule or regulation applicable to it. None of the Servicer, AmeriCredit, the
Custodian, the Sellers or the Debtor shall agree to any amendment to or
modification of the terms of any Transaction Documents unless the Insurer shall
have given its prior written consent.

 

(b) Corporate Existence. The Servicer, its successors and assigns, AmeriCredit,
its successors and assigns, the Custodian, its successors and assigns, the
Sellers, its successor and assigns and the Debtor, its successors and assigns,
shall maintain their corporate or statutory trust existence and shall at all
times continue to be duly organized under the laws of their respective
jurisdictions of organization and duly qualified and duly authorized (as
described in section 2.01(a), (b) and (c) hereof) and shall conduct its business
in accordance with the terms of its certificate or articles of incorporation,
bylaws and organizational documents.

 

(c) Financial Statements; Accountants’ Reports; Other Information. The Servicer,
AmeriCredit, the Custodian, the Sellers and the Debtor shall keep or cause to be
kept in reasonable detail books and records of account of their assets and
business, including, but not limited to, books and records relating to the
Transaction. The Servicer shall furnish or cause to be furnished to the Insurer:

 

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit Corp., the audited
consolidated balance sheets of AmeriCredit Corp., and its subsidiaries as of the
end of such fiscal year and the related audited consolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles consistently applied
and accompanied by the audit opinion of AmeriCredit Corp’s independent
accountants (which shall be nationally recognized independent public accounting
firms) and by the certificate specified in Section 2.02(e) hereof.

 

9



--------------------------------------------------------------------------------

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after each of the first three fiscal quarters of each fiscal year
of AmeriCredit Corp., the unaudited consolidated balance sheets of AmeriCredit
Corp. and its subsidiaries as of the end of such fiscal quarter and the related
unaudited consolidated statements of income, changes in shareholders’ equity and
cash flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles consistently applied and accompanied by the certificate
specified in Section 2.02(e) hereof.

 

(iii) Initial and Continuing Reports. On or before the Closing Date, the
Servicer will provide the Insurer a copy of the magnetic tape to be delivered to
the Collateral Agent on the Closing Date, setting forth, as to each Receivable,
the information (as of the close of business on the prior day) required under
the definition of “Schedule of Receivables” at Section 1.2 of the Master
Receivables Purchase Agreement. Thereafter, the Servicer shall deliver to the
Insurer not later than 5:00p.m., New York City time, on each Determination Date
the report required by Section 2.9 of the Servicing and Custodian Agreement.

 

(iv) Computer Diskette. Upon request of the Insurer, the Servicer will deliver
to the Insurer on a quarterly basis a computer diskette containing a summary of
the information provided to the Insurer pursuant to clause (iii) of this Section
2.02(c) and also containing information similar to the information provided in
the Schedule of Receivables and the Supplements delivered to the Collateral
Agent pursuant to the Master Receivables Purchase Agreement and described in
Exhibit A of the Master Receivables Purchase Agreement.

 

(v) Certain Information. Upon the reasonable request of the Insurer, the
Servicer shall promptly provide copies of any requested proxy statements,
financial statements, reports and registration statements which the Servicer,
the Sellers or the Custodian files with, or delivers to, the Commission or any
national securities exchange.

 

(vi) Other Information. Promptly upon receipt thereof, copies of all schedules,
financial statements or other similar reports delivered to or by AmeriCredit,
the Servicer, the Custodian, the Sellers or the Debtor pursuant to the terms of
the Security Agreement and the Servicing and Custodian Agreement and, promptly
upon request, such other data as the Insurer may reasonably request.

 

All financial statements specified in clause (i) of this Section 2.02(c) shall
be furnished in consolidated form for AmeriCredit Corp. and all its subsidiaries
in the event AmeriCredit Corp. shall consolidate its financial statements with
its subsidiaries.

 

10



--------------------------------------------------------------------------------

The Insurer agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer pursuant to this Section 2.02(c) to the extent provided in
Section 2.02(f) hereof.

 

(d) Reserved.

 

(e) Compliance Certificate. AmeriCredit, the Servicer and the Sellers shall
deliver to the Insurer, concurrently with the delivery of the financial
statements required pursuant to Section 2.02(c)(i) and (ii) hereof, one or more
certificates signed by an officer of AmeriCredit, an officer of the Servicer and
an officer of the applicable Seller authorized to execute such certificates on
behalf of AmeriCredit, the Servicer and the Sellers stating that:

 

(i) a review of the Servicer’s performance under the Transaction Documents
during such period has been made under such officer’s supervision;

 

(ii) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Event of Default has occurred or, if a Default or Event of Default
has occurred, specifying the nature thereof and, if the Servicer has a right to
cure pursuant to Section 4.1 of the Servicing and Custodian Agreement, stating
in reasonable detail (including, if applicable, any supporting calculations) the
steps, if any, being taken by the Servicer to cure such Default or Event of
Default or to otherwise comply with the terms of the agreement to which such
Default or Event of Default relates;

 

(iii) the attached financial statements submitted in accordance with Section
2.02(c)(i) or (ii) hereof, as the case may be, are complete and correct in all
material respects and present fairly the financial condition and results of
operations of AmeriCredit, the Sellers and the Servicer as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied; and

 

(iv) the Servicer has in full force and effect a blanket fidelity bond (or
direct surety bond) and an errors and omissions insurance policy in accordance
with the terms and requirements of Section 2.14 of the Servicing and Custodian
Agreement.

 

(f) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, a Default or an
Event of Default, AmeriCredit, the Servicer, the Sellers and the Custodian
shall, upon the reasonable request of the Insurer, permit the Insurer or its
authorized agents:

 

(i) to inspect the books and records of AmeriCredit, the Servicer, the Sellers
and of the Custodian as they may relate to the Note, the obligations of
AmeriCredit, the Servicer, the Sellers or of the Custodian under the Transaction
Documents, and the Transaction;

 

11



--------------------------------------------------------------------------------

(ii) to discuss the affairs, finances and accounts of AmeriCredit, the Servicer,
the Sellers or of the Custodian with the chief operating officer and the chief
financial officer of the Servicer, the Sellers or of the Custodian, as the case
may be; and

 

(iii) with AmeriCredit’s, the Servicer’s, the Sellers’ or the Custodian’s
consent, as applicable, which consent shall not be unreasonably withheld, to
discuss the affairs, finances and accounts of AmeriCredit, the Servicer, the
Sellers or the Custodian with AmeriCredit’s, the Servicer’s, the Sellers’ or the
Custodian’s independent accountants, provided that an officer of AmeriCredit,
the Servicer, the Sellers or the Custodian shall have the right to be present
during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of AmeriCredit, the Servicer,
the Sellers or the Custodian. The books and records of AmeriCredit shall be
maintained at the address of AmeriCredit designated herein for receipt of
notices, unless AmeriCredit shall otherwise advise the parties hereto in
writing. The books and records of each Seller shall be maintained at the address
of the applicable Seller designated herein for receipt of notices, unless the
applicable Seller shall otherwise advise the parties hereto in writing. The
books and records of the Servicer shall be maintained at the address of the
Servicer designated herein for receipt of notices, unless the Servicer shall
otherwise advise the parties hereto in writing. The books and records of the
Custodian shall be maintained at the address of the Custodian designated herein
for receipt of notices, unless the Custodian shall otherwise advise the parties
hereto in writing.

 

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

 

(g) Notice of Material Events. AmeriCredit, the Servicer, the Sellers, the
Custodian and the Debtor shall be obligated (which obligation shall be satisfied
as to each if performed by AmeriCredit, the Servicer, the Sellers, the Custodian
or the Debtor) promptly to inform the Insurer in writing of the occurrence of
any of the following to the extent any of the following relate to it:

 

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation or rule making
or disciplinary proceeding in any federal, state or local court or before any
arbitration board, or any such proceeding threatened by any government agency,
that has a reasonable likelihood of being adversely determined and (A) if so
determined,

 

12



--------------------------------------------------------------------------------

could have a material adverse effect on the Debtor, the Owner or the Insurer,
(B) would be required to be disclosed to the Commission or to AmeriCredit’s, the
Servicer’s, a Seller’s, the Custodian’s or the Debtor’s shareholders or (C)
would result in a Material Adverse Change with respect to AmeriCredit, the
Servicer, the Custodian, the Sellers or the Debtor;

 

(ii) any change in the location of AmeriCredit’s, the Servicer’s, the
Custodian’s, a Seller’s or the Debtor’s principal office or any change in the
location of AmeriCredit’s, the Servicer’s, the Custodian’s, a Seller’s or the
Debtor’s books and records;

 

(iii) the occurrence of any Default or Event of Default or of any Material
Adverse Change;

 

(iv) the commencement of any proceedings by or against AmeriCredit, the
Servicer, the Custodian, a Seller or the Debtor under any applicable bankruptcy,
reorganization, liquidation, rehabilitation, insolvency or other similar law now
or hereafter in effect or of any proceeding in which a receiver, liquidator,
conservator, trustee or similar official shall have been, or may be, appointed
or requested for AmeriCredit, the Servicer, the Custodian, a Seller or the
Debtor or any of its or their assets; or

 

(v) the receipt of notice that (A) AmeriCredit, the Servicer, the Custodian,
either Seller or the Debtor is being placed under regulatory supervision, (B)
any license, permit, charter, registration or approval necessary for the conduct
of AmeriCredit’s, the Servicer’s, a Seller’s, the Custodian’s or the Debtor’s
business is to be or may be suspended or revoked, or (C) AmeriCredit, the
Servicer, the Sellers, the Custodian or the Debtor is to cease and desist any
practice, procedure or policy employed by AmeriCredit, the Servicer, the
Sellers, the Custodian or the Debtor in the conduct of its business, which, in
any such case, may result in a Material Adverse Change with respect to
AmeriCredit, the Servicer, the Custodian, the Sellers or the Debtor or would
have a material adverse effect on the Owner or the Insurer.

 

(h) Financing Statements and Further Assurances. The Servicer will cause to be
filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Collateral Agent in the Collateral. In
addition, each of the Servicer, the Custodian, the Sellers and the Debtor agrees
to cooperate with S&P and Moody’s in connection with any review of the
Transaction that may be undertaken by S&P or Moody’s after the date hereof and
to provide all information reasonably requested by S&P or Moody’s. In the event
that a successor servicer is appointed pursuant to the Servicing and Custodian
Agreement, the transition costs and expenses incurred by such successor servicer
shall be paid in accordance with Section 2.3 of the Security Agreement.

 

13



--------------------------------------------------------------------------------

(i) Maintenance of Licenses. AmeriCredit, the Servicer, the Custodian, the
Sellers and the Debtor, respectively, or any successors thereof shall maintain
or cause to be maintained all licenses, permits, charters and registrations
which are material to the conduct of its business.

 

(j) Redemption of Note. AmeriCredit, the Servicer, the Custodian, the Sellers
and the Debtor shall instruct the Collateral Agent, upon redemption or payment
in full of the Note pursuant to the Security Agreement or otherwise, to furnish
to the Insurer a notice of such redemption and, upon a redemption or payment in
full of the Note, to surrender the Policy to the Insurer for cancellation.

 

(k) Reserved.

 

(l) Servicing of Receivables. The Servicer shall perform such actions with
respect to the Receivables as are required by or provided in the Security
Agreement or the Servicing and Custodian Agreement. The Servicer will provide
the Insurer with written notice of any change or amendment to any Transaction
Document as currently in effect.

 

(m) Maintenance of Security Interest. On or before each December 1, beginning in
2005, so long as the Note is outstanding, the Servicer shall furnish to the
Insurer and the Collateral Agent an officers’ certificate either stating that
such action has been taken with respect to the recording, filing, rerecording
and refiling of any financing statements and continuation statements as is
necessary to maintain the interest of the Collateral Agent created by the
Security Agreement with respect to the Collateral and reciting the details of
such action or stating that no such action is necessary to maintain such
interests. Such officers’ certificate shall also describe the recording, filing,
rerecording and refiling of any financing statements and continuation statements
that will be required to maintain the interest of the Collateral Agent in the
Collateral until the date such next officers’ certificate is due. The Servicer
will use its best efforts to cause any necessary recordings or filings to be
made with respect to the Collateral.

 

(n) Closing Documents. The Servicer shall provide or cause to be provided to the
Insurer a loose transcript of the Transaction Documents and an executed original
copy of each document executed in connection with the Transaction within 60 days
after the date of closing. Upon the request of the Insurer, the Servicer shall
provide or cause to be provided to the Insurer a copy of each of the Transaction
Documents on computer diskette, in a format acceptable to the Insurer.

 

(o) Preference Payments. With respect to any Preference Amount (as defined in
the Policy), the Servicer shall provide to the Insurer upon the request of the
Insurer:

 

(i) a certified copy of the final nonappealable order of a court having
competent jurisdiction ordering the recovery by a trustee in bankruptcy as
voidable preference amounts included in previous distributions under Section 2.3
of the Security Agreement to any Owner pursuant to the United States Bankruptcy
Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”);

 

14



--------------------------------------------------------------------------------

(ii) an opinion of counsel satisfactory to the Insurer, and upon which the
Insurer shall be entitled to rely, stating that such order is final and is not
subject to appeal;

 

(iii) an assignment in such form as is reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Collateral Agent and any Owner relating to or arising under the Receivable
against the debtor which made such preference payment or otherwise with respect
to such preference amount; and

 

(iv) appropriate instruments to effect (when executed by the affected party) the
appointment of the Insurer as agent for the Collateral Agent and any Owner in
any legal proceeding relating to such preference payment being in a form
satisfactory to the Insurer.

 

(p) Servicer and AMTN To Hold Class A Certificates of the Debtor. The Servicer
and AMTN shall hold, either directly or indirectly, all of the Class A
Certificates of the Debtor during the Term of the Insurance Agreement. Neither
the Servicer nor AMTN shall sell, pledge or otherwise transfer such Class A
Certificates without the prior written consent of the Insurer.

 

(q) Collateral Agent to Hold Class B Certificates of the Debtor. The Collateral
Agent shall hold, either directly or indirectly, all of the Class B Certificates
of the Debtor for the benefit of the Insurer. The Collateral Agent shall cast
any votes, direct any action or waive any action, in each case in its capacity
as the Class B Certificateholder, only at the written direction of the Insurer.
The Collateral Agent shall not sell, pledge or otherwise transfer to the Class B
Certificates except upon the written instructions of the Insurer.

 

(r) Tax Matters. The Servicer and the Debtor shall take such actions necessary
and as reasonably requested by the Insurer to ensure that the Debtor is taxable
as a partnership for federal and state income tax purposes and not as an
association (or publicly traded partnership) taxable as a corporation.

 

(s) Standby Servicer. The Servicer shall be liable for and shall promptly pay
the fees and expenses payable to the Standby Servicer pursuant to the Standby
Servicing Agreement.

 

(t) Successor Servicer. If servicing is transferred from the Servicer to a
successor Servicer pursuant to Article IV of the Servicing and Custodian
Agreement, then in the event that the fees and expenses of a successor servicer
or any transition costs relating to the transfer of servicing from the Servicer
to the successor servicer exceed the amounts payable to such outgoing Servicer
under the Security Agreement, AmeriCredit shall promptly pay such fees, expenses
or transition costs.

 

15



--------------------------------------------------------------------------------

Section 2.03. Negative Covenants of AmeriCredit, the Servicer, the Custodian,
the Sellers and the Debtor. AmeriCredit, the Servicer, the Custodian, the
Sellers and the Debtor hereby agree that during the Term of the Insurance
Agreement, unless the Insurer shall otherwise expressly consent in writing:

 

(a) Impairment of Rights. None of AmeriCredit, the Servicer, the Custodian, the
Sellers or the Debtor shall take any action, or fail to take any action, if such
action or failure to take action may result in a material adverse change as
described in clause (b) of the definition of Material Adverse Change with
respect to AmeriCredit, the Servicer, the Custodian, the Sellers or the Debtor,
or may interfere with the enforcement of any rights of the Insurer under or with
respect to the Transaction Documents. AmeriCredit, the Servicer, the Custodian,
the Sellers or the Debtor shall give the Insurer written notice of any such
action or failure to act on the earlier of (i) the date upon which any publicly
available filing or release is made with respect to such action or failure to
act or (ii) promptly prior to the date of consummation of such action or failure
to act. AmeriCredit, the Servicer, the Custodian, the Sellers and the Debtor
shall furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this Section (a).

 

(b) Adverse Selection Procedure. AmeriCredit, the Servicer, the Custodian, the
Sellers and the Debtor shall not use any adverse selection procedure in
selecting Receivables to be transferred to the Collateral from the outstanding
Receivables that qualify under the Security Agreement or Servicing and Custodian
Agreement for inclusion in the Collateral.

 

(c) Waiver, Amendments, Etc. None of AmeriCredit, the Servicer, the Custodian,
the Sellers or the Debtor shall waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the terms, provisions or conditions
of any of the Transaction Documents without the prior written consent of the
Insurer.

 

(d) Receivables; Charge off Policy. Except as otherwise permitted in the
Security Agreement or Servicing and Custodian Agreement, the Servicer and the
Sellers shall not materially alter or amend any Receivable, their respective
collection policies or their respective charge-off policies in a manner that
materially adversely affects the Insurer unless the Insurer shall have
previously given its consent, which consent shall not be withheld unreasonably.

 

(e) Use of Insurer’s Name. None of AmeriCredit, the Servicer, the Custodian, the
Sellers or the Debtor shall use the Insurer’s name in any public documents,
including, without limitation, any press release or presentation, announcement
or forum (other than verbal communications regarding prior public transactions
limited to information regarding the Insurer that is available to the general
public) without the Insurer’s prior written consent, which consent shall not be
unreasonably withheld or delayed. In the event that any of AmeriCredit, the
Servicer, the Custodian, the Sellers or the Debtor is advised by counsel that
AmeriCredit, the Servicer, the Custodian, the Sellers or the Debtor has a legal
obligation to disclose the Insurer’s name in any press release,

 

16



--------------------------------------------------------------------------------

public announcement or other public document, AmeriCredit, the Servicer, the
Custodian, the Sellers or the Debtor, whichever has been so advised, shall
provide the Insurer with at least three Business Days prior written notice of
its intent to use the Insurer’s name, together with a copy of the proposed use
of the Insurer’s name and of any description of a transaction involving the
Insurer and shall make changes to the form or substance of the proposed use of
the Insurer’s name or any such description that the Insurer reasonably requests
unless AmeriCredit, the Servicer, the Custodian, the Sellers or the Debtor is
advised by counsel that such change is not permitted under applicable law;
provided, however, that AmeriCredit may disclose the Issuer’s name in a
prospectus supplement or registration statement concerning a securitization
transaction as to which the Insurer provides a financial guaranty insurance
policy without notice to and the consent of Insurer.

 

Section 2.04. Representations, Warranties and Covenants of the Collateral Agent
and Securities Intermediary. The Collateral Agent and Securities Intermediary
represents and warrants to, as of the Date of Issuance, and covenants with the
other parties hereto as follows:

 

(a) Due Organization and Qualification. Each of the Collateral Agent and
Securities Intermediary is a New York banking corporation, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation. Each of the Collateral Agent and Securities Intermediary are duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Transaction Documents and the performance of its obligations under the
Transaction Documents in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Transaction Document
unenforceable in any respect or would have a material adverse effect upon the
Transaction, the Owner or the Insurer.

 

(b) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Collateral Agent and Securities Intermediary have
been duly authorized by all necessary corporate action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with, any Person, including, without limitation, any governmental entity
or the Collateral Agent and Securities Intermediary’s stockholders, which have
not previously been obtained or given by the Collateral Agent and Securities
Intermediary.

 

(c) Noncontravention. To the best of its knowledge, none of the execution and
delivery of the Transaction Documents by the Collateral Agent or the Securities
Intermediary, the consummation of the transactions contemplated thereby or the
satisfaction of the terms and conditions of the Transaction Documents:

 

(i) conflicts with or results in any breach or violation of any provision of the
certificate or articles of incorporation or bylaws of the Collateral Agent or
the Securities Intermediary or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award currently in effect having
applicability to the Collateral Agent or the Securities Intermediary or any of
its material

 

17



--------------------------------------------------------------------------------

properties, including regulations issued by an administrative agency or other
governmental authority having supervisory powers over the Collateral Agent or
the Securities Intermediary;

 

(ii) constitutes a default by the Collateral Agent or the Securities
Intermediary under or a breach of any provision of any loan agreement, mortgage,
indenture or other agreement or instrument to which the Collateral Agent or the
Securities Intermediary is a party or by which any of its properties, which are
individually or in the aggregate material to the Collateral Agent or the
Securities Intermediary, is or may be bound or affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Collateral Agent or the Securities Intermediary, except as
contemplated by the Transaction Documents.

 

(d) Legal Proceedings. To the best of its knowledge, there is no action,
proceeding or investigation by or before any court, governmental or
administrative agency or arbitrator against or affecting the Collateral Agent or
the Securities Intermediary or any of its subsidiaries, or any properties or
rights of the Collateral Agent or the Securities Intermediary or any of their
respective subsidiaries, pending or, to the Collateral Agent’s or the Securities
Intermediary’s knowledge after reasonable inquiry, threatened, which in any case
could reasonably be expected to result in a Material Adverse Change with respect
to the Collateral Agent or the Securities Intermediary.

 

(e) Valid and Binding Obligations. The Transaction Documents (other than the
Note) to which the Collateral Agent or the Securities Intermediary is a party,
when executed and delivered by the Collateral Agent and Securities Intermediary,
as applicable will constitute the legal, valid and binding obligations of the
Collateral Agent or the Securities Intermediary, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Collateral Agent and Securities Intermediary will not at any time in the future
deny that the Transaction Documents constitute the legal, valid and binding
obligations of the Collateral Agent and Securities Intermediary.

 

(f) Compliance With Law, Etc. To the best of its knowledge, no practice,
procedure or policy employed, or proposed to be employed, by the Collateral
Agent or the Securities Intermediary in the conduct of its business violates any
law, regulation, judgment, agreement, order or decree applicable to the
Collateral Agent or the Securities Intermediary that, if enforced, could
reasonably be expected to result in a Material Adverse Change with respect to
the Collateral Agent or the Securities Intermediary. Neither the Collateral
Agent nor Securities Intermediary are in breach of or in default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Collateral
Agent or the Securities

 

18



--------------------------------------------------------------------------------

Intermediary is a party or is otherwise subject which, if enforced, would have a
material adverse effect on the ability of the Collateral Agent and Securities
Intermediary to perform its obligations under the Transaction Documents.

 

(g) Transaction Documents. Each of the representations and warranties of the
Collateral Agent and Securities Intermediary contained in the Transaction
Documents is true and correct in all material respects, and the Collateral Agent
and Securities Intermediary hereby makes each such representation and warranty
to, and for the benefit of, the Insurer as if the same were set forth in full
herein.

 

(h) Compliance and Amendments. The Collateral Agent and Securities Intermediary
shall comply in all material respects with the terms and conditions of the
Transaction Documents to which it is a party and the Collateral Agent and
Securities Intermediary shall not agree to any amendment to or modification of
the terms of any of the Transaction Documents to which it is a party unless the
Insurer shall otherwise give its prior written consent.

 

ARTICLE III

 

THE POLICY; REIMBURSEMENT

 

Section 3.01. Issuance of the Policy. The Insurer agrees to issue the Policy on
the Closing Date subject to satisfaction of the conditions precedent set forth
below:

 

(a) Payment of Initial Premium and Expenses. The Insurer shall have been paid,
by AmeriCredit that portion of a nonrefundable Insurer Premium payable on the
Date of Issuance, and AmeriCredit shall agree to reimburse or pay directly other
fees and expenses identified in Section 3.02 hereof as payable.

 

(b) Transaction Documents. The Insurer shall have received a fully executed copy
of the Premium Letter and a copy of each of the Transaction Documents, in form
and substance satisfactory to the Insurer, duly authorized, executed and
delivered by each party thereto.

 

(c) Certified Documents and Resolutions. The Insurer shall have received a copy
of (i) the certificate or articles of incorporation and bylaws or other
organizational documents of the Servicer, the Debtor, the Custodian and the
Sellers (ii) the resolutions of each Seller’s board of directors authorizing the
sale of the Receivables and (iii) a certificate of the appropriate officers of
the Servicer, the Custodian and each Seller stating that such certificate or
articles of incorporation, bylaws, resolutions or other organizational documents
are in full force and effect without modification on the Date of Issuance).

 

(d) Incumbency Certificate. The Insurer shall have received a certificate of the
Secretary or an Assistant Secretary of the Servicer, each Seller and the
Custodian certifying the names and signatures of the officers of the Servicer,
the Sellers and the Custodian authorized to execute and deliver the Transaction
Documents and that shareholder consent to the execution and delivery of such
documents is not necessary.

 

19



--------------------------------------------------------------------------------

(e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer, each Seller, the Custodian and the Debtor set forth
or incorporated by reference in this Insurance Agreement shall be true and
correct as of the Date of Issuance as if made on the Date of Issuance, and the
Insurer shall have received a certificate of appropriate officers of the
Servicer, each Seller and the Custodian to that effect.

 

(f) Opinions of Counsel.

 

(i) Either Chris A. Choate, Esq. or J. Michael May, Esq., in-house counsel to
AmeriCredit Corp., shall have issued his favorable opinion, in form and
substance acceptable to the Insurer and its counsel, regarding the corporate
existence and authority of AmeriCredit, the Servicer, each Seller and the
Custodian.

 

(ii) The law firm of Dewey Ballantine LLP shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the enforceability and validity of the Transaction Documents against
AmeriCredit, the Servicer, each Seller and the Custodian.

 

(iii) The law firm of Richards, Layton & Finger shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the statutory trust existence and authority of the Debtor and the
validity and the enforceability of the Trust Agreement against the Debtor.

 

(iv) The law firm of Dewey Ballantine LLP shall have furnished its opinions, in
form and substance acceptable to the Insurer and its counsel, regarding the sale
of the Receivables, certain matters with respect to perfection issues, and the
tax treatment of payments on the Note under federal tax laws.

 

(v) The Insurer shall have received such other opinions of counsel, in form and
substance acceptable to the Insurer and its counsel, addressing such other
matters as the Insurer may reasonably request. Each opinion of counsel delivered
in connection with the Transaction shall be addressed to and delivered to the
Insurer.

 

(g) Approvals, Etc. The Insurer shall have received true and correct copies of
all approvals, licenses and consents, if any, including, without limitation, any
required approval of the shareholders of AmeriCredit, the Servicer, the Sellers,
the Custodian and the Debtor, required in connection with the Transaction.

 

(h) No Litigation, Etc. No suit, action or other proceeding, investigation or
injunction, or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the Transaction
Documents or the consummation of the Transaction.

 

20



--------------------------------------------------------------------------------

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

 

(j) Issuance of Ratings. The Insurer shall have received confirmation that the
rating on the Note without regard to the Policy will be at least “BBB” by S&P
and “Baa2” by Moody’s and that the Note, when issued, will be rated “AAA” by S&P
and “Aaa” by Moody’s.

 

(k) No Default. No Default or Event of Default shall have occurred.

 

(l) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be reasonably necessary to effect the Transaction, including, but not
limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.

 

(m) Conform to Documents. The Insurer and its counsel shall have determined that
all documents, certificates and opinions to be delivered in connection with the
Note conform to the terms of the Transaction Documents.

 

(n) Compliance With Premium Letter. All other terms, conditions and requirements
of the Premium Letter shall have been satisfied.

 

(o) Satisfaction of Conditions of the Note Purchase Agreement. All conditions in
the Note Purchase Agreement relating to the Purchaser’s obligation to purchase
the Note shall have been satisfied.

 

(p) Note Purchase Agreement. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Purchaser pursuant to the Note Purchase Agreement.

 

Section 3.02. Payment of Fees and Insurer Premium.

 

(a) Legal and Accounting Fees. AmeriCredit shall pay or cause to be paid, on the
Date of Issuance, legal fees and disbursements incurred by the Insurer in
connection with the issuance of the Policy and any fees of the Insurer’s
auditors, in each case in accordance with the terms of the Premium Letter.

 

(b) Insurer Premium. In consideration of the issuance by the Insurer of the
Policy, the Insurer shall be entitled to receive the Insurer Premium as and when
due in accordance with the terms of the Premium Letter (i) in the case of
Insurer Premium due on or before the Date of Issuance, directly from AmeriCredit
and (ii) in the case of Insurer

 

21



--------------------------------------------------------------------------------

Premium due after the Date of Issuance, first, pursuant to the Security
Agreement, and second, to the extent the amounts in subclause first are not
sufficient, directly from the Servicer. For purposes of the Security Agreement,
the term “Premium Percentage” shall have the meaning set forth in paragraph 2 of
the Premium Letter. The Insurer Premium shall be calculated according to
paragraph 1 of the Premium Letter for the amount due on or before the Date of
Issuance and paragraph 2 of the Premium Letter for the amount due on each
Remittance Date. The Insurer Premium paid hereunder or under the Security
Agreement shall be nonrefundable without regard to whether the Insurer makes any
payment under the Policy or any other circumstances relating to the Note or
provision being made for payment of the Note prior to maturity. The Servicer and
the Collateral Agent shall make all payments of Insurer Premium to be made by
them by wire transfer to an account designated from time to time by the Insurer
by written notice to the Servicer or the Collateral Agent.

 

Section 3.03. Reimbursement and Additional Payment Obligation.

 

(a) In accordance with the priorities established in Section 2.3 of the Security
Agreement, the Insurer shall be entitled to (i) reimbursement for any payment
made by the Insurer under the Policy, which reimbursement shall be due and
payable on the date that any amount is to be paid pursuant to a Notice (as
defined in the Policy), in an amount equal to the amount to be so paid and all
amounts previously paid that remain unreimbursed, together with interest on any
and all amounts remaining unreimbursed (to the extent permitted by law, if in
respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate, (ii) payment or reimbursement
of any other amounts owed to the Insurer hereunder together with interest
thereon at a rate equal to the Late Payment Rate, (iii) reimbursement for any
payments made by the Insurer with respect to the fees and expenses of the
Standby Servicer, the fees and expenses of any replacement servicer or any
transition costs relating to the transfer of servicing from the Servicer to a
replacement servicer, in each case together with interest thereon at a rate
equal to the Late Payment Rate, and (iv) all costs and expenses of the Insurer
in connection with any action, proceeding or investigation affecting the Debtor,
or the Collateral or the rights or obligations of the Insurer hereunder or under
the Policy or the Transaction Documents, including (without limitation) any
judgment or settlement entered into affecting the Insurer or the Insurer’s
interests, together with interest thereon at a rate equal to the Late Payment
Rate.

 

(b) Notwithstanding anything in Section 3.03(a) to the contrary, the Servicer,
each Seller and the Custodian agree to reimburse the Insurer as follows: (i)
from the applicable Seller, for payments made under the Policy arising as a
result of the related Seller’s failure to repurchase any Receivable required to
be repurchased pursuant to Section 5.1 of the Master Receivables Purchase
Agreement, together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect of any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after as well as before judgment), at a rate of interest equal to the Late
Payment Rate, and (ii) from the Servicer, for payments made under the Policy,
arising as a

 

22



--------------------------------------------------------------------------------

result of (A) the Servicer’s failure to deposit into the Collection Account any
amount required to be so deposited pursuant to the Security Agreement or the
Servicing and Custodian Agreement or any other transaction document or (B)
Servicer’s failure to repurchase any Receivable required to be repurchased
pursuant to Section 2.7 of the Servicing and Custodian Agreement, in each case
together with interest on any and all amounts remaining unreimbursed (to the
extent permitted by law, if in respect to any unreimbursed amounts representing
interest) from the date such amounts became due until paid in full (after, as
well as, before judgment), at a rate of interest equal to the Late Payment Rate.

 

(c) AmeriCredit, the Servicer, each Seller and the Custodian agree to pay to the
Insurer as follows: any and all charges, fees, costs and expenses that the
Insurer may reasonably pay or incur, including, but not limited to, attorneys’
and accountants’ fees and expenses, in connection with (i) any accounts
established to facilitate payments under the Policy to the extent the Insurer
has not been immediately reimbursed on the date that any amount is paid by the
Insurer under the Policy, (ii) the enforcement, defense or preservation of any
rights in respect of any of the Transaction Documents, including defending,
monitoring or participating in any litigation or proceeding (including any
insolvency or bankruptcy proceeding in respect of any Transaction participant or
any affiliate thereof) relating to any of the Transaction Documents, any party
to any of the Transaction Documents, in its capacity as such a party, or the
Transaction, (iii) any amendment, consent, waiver or other action with respect
to, or related to, any Transaction Document, whether or not executed or
completed, or (iv) preparation of bound volumes of the Transaction documents;
costs and expenses shall include a reasonable allocation of compensation and
overhead attributable to the time of employees of the Insurer spent in
connection with the actions described in clause (ii) above, and the Insurer
reserves the right to charge a reasonable fee as a condition to executing any
waiver or consent proposed in respect of any of the Transaction Documents. Such
amounts shall be payable within 60 days of the receipt by AmeriCredit, the
Servicer, each Seller or the Custodian of an invoice therefore.

 

(d) AmeriCredit, the Servicer, each Seller, the Custodian and the Debtor agree
to pay to the Insurer as follows: interest on any and all amounts described in
subsections (b), (c), (e) and (f) of this Section 3.03 from the date payable or
paid by such party until payment thereof in full, and interest on any and all
amounts described in Section 3.02 hereof from the date due until payment thereof
in full, in each case payable to the Insurer at the Late Payment Rate per annum.

 

(e) AmeriCredit, the Servicer, each Seller, the Collateral Agent, the Securities
Intermediary, the Custodian and the Debtor agree to pay to the Insurer as
follows: any payments made by the Insurer on behalf of, or advanced to, the
Servicer, the Collateral Agent, the Securities Intermediary, the Custodian or
the Debtor, respectively, including, without limitation, any amounts payable by
the Servicer, the Sellers, the Collateral Agent, the Securities Intermediary,
the Custodian or the Debtor or otherwise pursuant to the Note or any other
Transaction Documents, including, without limitation, payments, if any, made by
the Insurer with respect to retitling of the title documents relating to the
Financed Vehicles pursuant to Section 2.5 of the Servicing Agreement.

 

23



--------------------------------------------------------------------------------

(f) Following termination of the Security Agreement pursuant to Section 9.1
thereof, the Servicer agrees to reimburse the Insurer for any Insured Payments
required to be made pursuant to the Policy subsequent to the date of such
termination.

 

All such amounts are to be immediately due and payable without demand, except as
otherwise provided herein.

 

Section 3.04. Indemnification; Limitation of Liability.

 

(a) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, AmeriCredit, the Debtor, the
Custodian, each Seller, the Servicer and any successors thereto agree to pay,
and to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents and each person, if any, who controls
the Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all claims,
Losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or reasonable expenses (including, without limitation, reasonable
fees and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever paid by the Insurer (herein
collectively referred to as “Liabilities”) of any nature arising out of or
relating to the transactions contemplated by the Transaction Documents by reason
of:

 

(i) any act or omission of AmeriCredit, the Custodian, the Servicer, the Sellers
or the Debtor, or the allegation thereof, in connection with the offering,
issuance, sale or delivery of the Note;

 

(ii) the misfeasance or malfeasance of, or negligence or theft committed by, any
director, officer, employee or agent of AmeriCredit, the Servicer, the
Custodian, the Sellers or the Debtor;

 

(iii) the violation by AmeriCredit, the Debtor, the Custodian, the Sellers or
the Servicer of any federal or state securities, banking or antitrust laws,
rules or regulations in connection with the issuance, offer and sale of the Note
or the transactions contemplated by the Transaction Documents;

 

(iv) the violation by AmeriCredit, the Debtor, the Custodian, the Sellers or the
Servicer of any federal or state laws, rules or regulations relating to the
Transaction or the origination of the Receivables, including, without
limitation, any consumer protection, lending and disclosure laws and any laws
with respect to the maximum amount of interest permitted to be received on
account of any loan of money or with respect to the Receivables;

 

24



--------------------------------------------------------------------------------

(v) the breach by AmeriCredit, the Debtor, the Custodian, the Sellers or the
Servicer of any of its obligations under this Insurance Agreement or any of the
other Transaction Documents; and

 

(vi) the breach by AmeriCredit, the Servicer, the Custodian, the Sellers or the
Debtor of any representation or warranty on the part of the Servicer, the
Custodian, the Sellers or the Debtor contained in the Transaction Documents or
in any certificate or report furnished or delivered to the Insurer thereunder.

 

This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.

 

(b) AmeriCredit and the Sellers agree to indemnify the Purchaser and the Insurer
for any and all Liabilities that have been incurred due to any claim,
counterclaim, rescission, setoff or defense asserted by an Obligor under any
Receivable subject to the Federal Trade Commission regulations provided in 16
C.F.R. Part 433.

 

(c) AmeriCredit, the Servicer and the Sellers agree to indemnify and hold
harmless the Owner and the Insurer for any and all Liabilities incurred due to
(i) any agreement or acquiescence by the Servicer and the Sellers to any
reduction, rebate, rescheduling or delay of any payments due and owing by any
Obligor under any Receivable based upon an agreement on the part of the Servicer
and the Sellers to make or rebate any future payments on such Receivable, (ii)
any agreement on the part of the Servicer and the Sellers to make or rebate any
future payments on any Receivable or (iii) any settlement of any judicial
proceeding or any claim, action or proceeding of any regulatory body.

 

(d) Any party which proposes to assert the right to be indemnified under this
Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against AmeriCredit, the Servicer, the Sellers, the Custodian or the
Debtor under this Section 3.04, notify AmeriCredit, the Servicer, the Sellers,
the Custodian or the Debtor of the commencement of such action, suit or
proceeding, enclosing a copy of all papers served. In case any action, suit or
proceeding shall be brought against any indemnified party and it shall notify
AmeriCredit, the Servicer, the Sellers, the Custodian or the Debtor of the
commencement thereof, AmeriCredit, the Servicer, the Custodian, the Sellers or
the Debtor shall be entitled to participate in, and, to the extent that it shall
wish, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from AmeriCredit, the Servicer, the Sellers,
the Custodian or the Debtor to such indemnified party of its election so to
assume the defense thereof, AmeriCredit, the Servicer, the Sellers, the
Custodian or the Debtor shall not be liable to such indemnified party for any
legal or other expenses other than reasonable costs of investigation
subsequently incurred by such indemnified party in connection with the defense
thereof. The indemnified party shall have the right to employ its counsel in any
such action the defense of which is

 

25



--------------------------------------------------------------------------------

assumed by AmeriCredit, the Servicer, the Sellers, the Custodian or the Debtor
in accordance with the terms of this subsection (d), but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless the
employment of counsel by such indemnified party has been authorized by
AmeriCredit, the Servicer, the Sellers, the Custodian or the Debtor.
AmeriCredit, the Servicer, the Sellers, the Custodian or the Debtor shall not be
liable for any settlement of any action or claim effected without its consent.

 

(e) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, the Collateral Agent and
Securities Intermediary agree to pay, and to protect, indemnify and save
harmless, the Insurer and its officers, directors, shareholders, employees,
agents, including each person, if any, who controls the Insurer within the
meaning of either Section 15 of the Securities Act as amended, or Section 20 of
the Securities and Exchange Act, as amended, from and against any and all
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or reasonable expenses (including, without limitation,
reasonable fees and expenses of attorneys, consultants and auditors and
reasonable costs of investigations) or obligations whatsoever of any nature
arising out of the breach by the Collateral Agent and Securities Intermediary of
any of its obligations under this Insurance Agreement or under the Security
Agreement. This indemnity provision shall survive the termination of this
Insurance Agreement and shall survive until the statute of limitations has run
on any causes of action which arise from one of these reasons and until all
suits filed as a result thereof have been finally concluded.

 

Section 3.05. Payment Procedure. In the event of any payment by the Insurer,
AmeriCredit, the Collateral Agent, the Securities Intermediary, the Sellers, the
Servicer, the Custodian and the Debtor agree to accept the voucher or other
evidence of payment as prima facie evidence of the propriety thereof and the
liability therefor to the Insurer. All payments to be made to the Insurer under
this Insurance Agreement shall be made to the Insurer in lawful currency of the
United States of America in immediately available funds at the notice address
for the Insurer as specified in Section 6.02 hereof on the date when due or as
the Insurer shall otherwise direct by written notice to the other parties
hereto. In the event that the date of any payment to the Insurer or the
expiration of any time period hereunder occurs on a day which is not a Business
Day, then such payment or expiration of time period shall be made or occur on
the next succeeding Business Day with the same force and effect as if such
payment was made or time period expired on the scheduled date of payment or
expiration date. Payments to be made to the Insurer under this Insurance
Agreement shall bear interest at the Late Payment Rate from the date when due to
the date paid.

 

ARTICLE IV

 

FURTHER AGREEMENTS

 

Section 4.01. Effective Date; Term of the Insurance Agreement. This Insurance
Agreement shall take effect on the Date of Issuance and shall remain in effect
until the later of (a) such time as the Insurer is no longer subject to a claim
under the Policy and the Policy shall

 

26



--------------------------------------------------------------------------------

have been surrendered to the Insurer for cancellation and (b) all amounts
payable to the Insurer by the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian or the Debtor or from any other source
under the Transaction Documents and all amounts payable under the Note have been
paid in full; provided, however, that the provisions of Sections 3.02, 3.03,
3.04 and 4.06 hereof shall survive any termination of this Insurance Agreement.

 

Section 4.02. Further Assurances and Corrective Instruments.

 

(a) Excepting at such times as an Insurer Default shall exist and be continuing,
none of the Servicer, the Collateral Agent, the Securities Intermediary, the
Sellers, the Custodian or the Debtor shall grant any waiver of rights under any
of the Transaction Documents to which any of them is a party without the prior
written consent of the Insurer, and any such waiver without the prior written
consent of the Insurer shall be null and void and of no force or effect.

 

(b) To the extent permitted by law, the Servicer, the Collateral Agent, the
Securities Intermediary, the Sellers, the Custodian and the Debtor agree that
they will, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered
within 10 days of such request, such amendments hereto and such further
instruments and take such further action as may be required in the Insurer’s
reasonable judgment to effectuate the intention of or facilitate the performance
of this Insurance Agreement or the other Transaction Documents.

 

Section 4.03. Obligations Absolute.

 

(a) The obligations of the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian and the Debtor hereunder shall be
absolute and unconditional and shall be paid or performed strictly in accordance
with this Insurance Agreement under all circumstances irrespective of:

 

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to any of the Transaction Documents,
the Note or the Policy;

 

(ii) any exchange or release of any other obligations hereunder;

 

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that the Servicer, the Collateral Agent, the Securities Intermediary, the
Sellers, the Custodian or the Debtor may have at any time against the Insurer or
any other Person;

 

(iv) any document presented in connection with the Policy proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

27



--------------------------------------------------------------------------------

(v) any payment by the Insurer under the Policy against presentation of a
certificate or other document that does not strictly comply with terms of the
Policy;

 

(vi) any failure of the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian or the Debtor to receive the proceeds
from the sale of the Note; or

 

(vii) any breach by the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian or the Debtor of any representation,
warranty or covenant contained in any of the Transaction Documents.

 

(b) The Servicer, the Collateral Agent, the Securities Intermediary, the
Sellers, the Custodian, the Debtor and any and all others who are now or may
become liable for all or part of the obligations of the Servicer, the Collateral
Agent, the Securities Intermediary, the Sellers, the Custodian or the Debtor
under this Insurance Agreement agree to be bound by this Insurance Agreement and
(i) to the extent permitted by law, waive and renounce any and all redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and
demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, or any defense other than payment, or any right of
setoff or recoupment arising out of any breach under any of the Transaction
Documents by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to the Servicer, the Collateral Agent, the
Securities Intermediary, the Sellers, the Custodian or the Debtor; (v) agree
that its liabilities hereunder shall, except as otherwise expressly provided in
this Section 4.03, be unconditional and without regard to any setoff,
counterclaim or the liability of any other Person for the payment hereof; (vi)
agree that any consent, waiver or forbearance hereunder with respect to an event
shall operate only for such event and not for any subsequent event; (vii)
consent to any and all extensions of time that may be granted by the Insurer
with respect to any payment hereunder or other provisions hereof and to the
release of any security at any time given for any payment hereunder, or any part
thereof, with or without substitution, and to the release of any Person or
entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

 

(c) Nothing herein shall be construed as prohibiting the Servicer, the
Collateral Agent, the Securities Intermediary, the Sellers, the Custodian or the
Debtor from pursuing any rights or remedies it may have against any other Person
in a separate legal proceeding.

 

28



--------------------------------------------------------------------------------

Section 4.04. Assignments; Reinsurance; Third-party Rights.

 

(a) This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of the Servicer, the
Collateral Agent, the Securities Intermediary, the Sellers, the Custodian or the
Debtor may assign its rights under this Insurance Agreement, or delegate any of
its duties hereunder, without the prior written consent of the Insurer. Any
assignment made in violation of this Insurance Agreement shall be null and void.

 

(b) The Insurer shall have the right to give participations in its rights under
this Insurance Agreement and to enter into contracts of reinsurance with respect
to the Policy upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policy.

 

(c) In addition, the Insurer shall be entitled to assign or pledge to any bank
or other lender providing liquidity or credit with respect to the Transaction or
the obligations of the Insurer in connection therewith any rights of the Insurer
under the Transaction Documents or with respect to any real or personal property
or other interests pledged to the Insurer, or in which the Insurer has a
security interest, in connection with the Transaction.

 

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian or the Debtor, and all the terms,
covenants, conditions, promises and agreements contained herein shall be for the
sole and exclusive benefit of the parties hereto and their successors and
permitted assigns. Neither the Collateral Agent nor any Owner shall have any
right to payment from any Insurer Premium’s paid or payable hereunder or under
the Security Agreement or from any other amounts paid by the Servicer, the
Collateral Agent, the Securities Intermediary, the Sellers, the Custodian or the
Debtor pursuant to Section 3.02, 3.03 or 3.04 hereof.

 

(e) The Servicer, the Custodian, the Debtor, the Sellers, and the Collateral
Agent and Securities Intermediary agree that the Insurer shall have all rights
of a third-party beneficiary in respect of the Security Agreement, the Servicing
and Custodian Agreement and each other Transaction Document to which it is not a
signing party and hereby incorporate and restate their representations,
warranties and covenants as set forth therein for the benefit of the Insurer.

 

Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for (a) the use
that may be made of the Policy by the Collateral Agent or for any acts or
omissions of the Collateral Agent in connection therewith or (b) the validity,
sufficiency, accuracy or genuineness of documents delivered to the

 

29



--------------------------------------------------------------------------------

Insurer (or its Fiscal Agent) in connection with any claim under the Policy, or
of any signatures thereon, even if such documents or signatures should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged
(unless the Insurer shall have actual knowledge thereof). In furtherance and not
in limitation of the foregoing, the Insurer (or its Fiscal Agent) may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as this
Agreement is in effect, and for one year following its termination, none of the
parties hereto will file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Debtor, the Purchaser or AMTN.

 

Section 4.07. Collateral Agent and Securities Intermediary, Debtor, the Sellers,
Custodian and Servicer To Join in Enforcement Action. To the extent necessary to
enforce any right of the Insurer in or remedy of the Insurer under any
Receivable, the Collateral Agent, the Securities Intermediary, the Debtor, the
Sellers, the Custodian and the Servicer agree to join in any action initiated by
the Insurer for the protection of such right or exercise of such remedy.

 

Section 4.08. Subrogation. To the extent of any payments under the Policy, the
Insurer shall be fully subrogated to any remedies against the Debtor, the
Custodian, the Sellers or the Servicer or in respect of the Receivables
available to the Collateral Agent under the Security Agreement or the Servicing
and Custodian Agreement. The Collateral Agent acknowledges such subrogation and,
further, agrees to execute such instruments prepared by the Insurer and to take
such reasonable actions as, in the sole judgment of the Insurer, are necessary
to evidence such subrogation and to perfect the rights of the Insurer to receive
any moneys paid or payable under the Security Agreement or the Servicing and
Custodian Agreement.

 

Section 4.09. Insurer’s Rights Regarding Actions, Proceedings or Investigations.
Until the Net Investment has been paid in full, all amounts owed to the Insurer
have been paid in full, this Insurance Agreement has terminated and the Policy
has been returned to the Insurer for cancellation, the following provisions
shall apply, it being expressly understood that none of the following costs
shall be borne by the Collateral Agent:

 

(a) Notwithstanding anything contained herein or in the other Transaction
Documents to the contrary, the Insurer shall have the right to participate in,
to direct the enforcement or defense of, and, at the Insurer’s sole option, to
institute or assume the defense of, any action, proceeding or investigation that
could adversely affect the Debtor or the Collateral or the rights or obligations
of the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, AMTN or the Debtor or any affiliate thereof. Following
notice to the Collateral Agent, the Insurer shall have exclusive right to
determine, in its sole discretion, the actions necessary to preserve and protect
the Collateral. All costs and expenses of the Insurer in connection with such
action, proceeding or investigation, including (without limitation) any judgment
or settlement entered into affecting the Insurer or the Insurer’s interests,
shall be included in Reimbursement Amounts.

 

30



--------------------------------------------------------------------------------

(b) In connection with any action, proceeding or investigation that could
adversely affect the Collateral or the Debtor or the rights or obligations of
the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, AMTN or the Debtor or any affiliate thereof, the
Collateral Agent hereby agrees to cooperate with, and to take such action as
directed by, the Insurer, including (without limitation) entering into such
agreements and settlements as the Insurer shall direct, in its sole discretion,
without the consent of the Purchaser. Notwithstanding any other provision herein
or in any of the other Transaction Documents, the Collateral Agent shall not
require any bond or indemnification from any Person for taking of any action at
the direction of the Insurer, and the Collateral Agent shall not be liable to
the Insurer or the Purchaser for any such action that conforms to the direction
of the Insurer. The Collateral Agent’s reasonable out-of-pocket costs and
expenses (including attorneys’ fees and expenses) with respect to any such
action shall be reimbursed pursuant to Section 2.3 (iv) and (xiii) of the
Security Agreement.

 

(c) The Collateral Agent hereby agrees to provide to the Insurer prompt written
notice of any action, proceeding or investigation that names the Debtor or the
Collateral Agent on behalf of the Secured Parties as a party or that involves
the Debtor or the Collateral or the rights or obligations of the Insurer
hereunder or under the Policy or the Transaction Documents, including (without
limitation) any insolvency or bankruptcy proceeding in respect of AmeriCredit,
AMTN or the Debtor or any affiliate thereof.

 

(d) Notwithstanding anything contained herein or in any of the other Transaction
Documents to the contrary, the Collateral Agent shall not, without the Insurer’s
prior written consent, with such consent not to be unreasonably withheld, or
unless directed by the Insurer, undertake or join any litigation or agree to any
settlement of any action, proceeding or investigation affecting the Collateral
or the Debtor or the rights or obligations of the Insurer hereunder or under the
Policy or the Transaction Documents.

 

(e) The Collateral Agent agrees that Insurer shall have such rights as set forth
in this Section, which are in addition to any rights of the Insurer pursuant to
the other provisions of the Transaction Documents, that the rights set forth in
this Section may be exercised by the Insurer, in its sole discretion, without
the need for the consent or approval of the Purchaser or the Collateral Agent,
notwithstanding any other provision contained herein or in any of the other
Transaction Documents, and that nothing contained in this Section shall be
deemed to be an obligation of the Insurer to exercise any of the rights provided
for herein.

 

ARTICLE V

 

DEFAULTS; REMEDIES

 

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

31



--------------------------------------------------------------------------------

(a) any representation or warranty made by the Servicer, the Collateral Agent
and Securities Intermediary, the Sellers, the Custodian or the Debtor hereunder
or under the Transaction Documents, or in any certificate furnished hereunder or
under the Transaction Documents, shall prove to be untrue or incomplete in any
material respect and such untrue representation or warranty is not cured within
any applicable grace period contained in the applicable Transaction Document;

 

(b)(i) the Servicer, the Collateral Agent, the Securities Intermediary, the
Sellers, the Custodian or the Debtor shall fail to pay when due any amount
payable by the Servicer, the Collateral Agent, the Securities Intermediary, the
Sellers, the Custodian or the Debtor hereunder or under any Transaction Document
and such failure continues for the length of any cure period contained in the
related Transaction Document, or (ii) a legislative body has enacted any law
that declares or a court of competent jurisdiction shall find or rule that any
Transaction Document is not valid and binding on the Servicer, the Collateral
Agent, the Securities Intermediary, the Sellers, the Custodian or the Debtor;

 

(c) the occurrence and continuance of a “Termination and Amortization Event”
under the Security Agreement (as defined therein);

 

(d) any failure on the part of the Servicer, the Collateral Agent, the
Securities Intermediary, the Sellers, the Custodian or the Debtor duly to
observe or perform in any material respect any other of the covenants or
agreements on the part of the Servicer, the Collateral Agent, the Securities
Intermediary, the Sellers, the Custodian or the Debtor contained in this
Insurance Agreement or in any other Transaction Document which continues
unremedied for a period of 30 days with respect to this Insurance Agreement, or,
with respect to any other Transaction Document, beyond any cure period provided
for therein, after the date on which written notice of such failure, requiring
the same to be remedied, shall have been given to the Servicer, the Sellers, the
Custodian or the Debtor, as applicable, by the Insurer (with a copy to the
Collateral Agent) or by the Collateral Agent (with a copy to the Insurer);

 

(e) decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Servicer, the Sellers, the Custodian or the Debtor
and such decree or order shall have remained in force undischarged or unstayed
for a period of 90 consecutive days;

 

(f) the Servicer, the Sellers, the Custodian or the Debtor shall consent to the
appointment of a conservator or receiver or liquidator or other similar official
in any insolvency, readjustment of debt, marshalling of assets and liabilities
or similar proceedings of or relating to the Servicer, the Custodian or the
Debtor or of or relating to all or substantially all of the property of either;

 

32



--------------------------------------------------------------------------------

(g) the Servicer, the Custodian, the Sellers or the Debtor shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;

 

(h) the occurrence and continuance of an “Servicer Termination Event” under the
Servicing and Custodian Agreement (as defined therein); or

 

(i) the failure of the Sellers or the Debtor to comply with, or maintain the
accuracy of, the Opinion Facts and Assumptions.

 

Section 5.02. Remedies; No Remedy Exclusive.

 

(a) Upon the occurrence of an Event of Default, the Insurer may exercise any one
or more of the rights and remedies set forth below:

 

(i) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Collateral
Agent to exercise such remedies in accordance with the terms of the Transaction
Documents; or

 

(ii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents or to enforce performance and observance of any obligation, agreement
or covenant of the Servicer, the Sellers, the Collateral Agent, the Securities
Intermediary, the Custodian or the Debtor under the Transaction Documents.

 

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice other than such notice as may be required in this Article V.

 

Section 5.03. Waivers.

 

(a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

 

33



--------------------------------------------------------------------------------

(b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to the Servicer, the Collateral Agent, the Sellers, the Custodian and
the Debtor. Unless such writing expressly provides to the contrary, any waiver
so granted shall extend only to the specific event or occurrence which gave rise
to the Event of Default so waived and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01. Amendments, Etc. This Insurance Agreement may be amended, modified
or terminated only by written instrument or written instruments signed by the
parties hereto. The Servicer agrees to promptly provide a copy of any amendment
to this Insurance Agreement to the Collateral Agent, S&P and Moody’s. No act or
course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.

 

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

  (a) To the Insurer:

 

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention:    Insured Portfolio Management-Structured Finance (IPM-SF)

(AmeriCredit MTN Receivables Trust IV Note)

Telecopy No.: (914) 765-3810

Confirmation: (914) 765-3781

 

(in each case in which notice or other communication to the Insurer refers to an
Event of Default, a claim on the Policy or with respect to which failure on the
part of the Insurer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication should also be
sent to the attention of each of the general counsel and the Insurer and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)

 

  (b) To the Sellers:

 

AmeriCredit MTN Corp. IV

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

 

34



--------------------------------------------------------------------------------

Attention: Chief Financial Officer

Telephone: (817) 302-7082

Telecopy: (817) 302-7915

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 4000

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

  (c) To the Servicer and the Custodian:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 4000

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy: (817) 302-7942

 

  (d) To the Collateral Agent and Securities Intermediary:

 

JPMorgan Chase Bank

4 New York Plaza, 6th Floor

New York, NY 10004

Attention: AmeriCredit MTN Receivables Trust IV

Facsimile: (212) 623-5991

Confirmation: (212) 623-5416

 

  (e) To the Debtor:

 

AmeriCredit MTN Receivables Trust IV

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

Telecopy No.: (302) 636-6119

 

With a copy to the Servicer at the address set forth above.

 

35



--------------------------------------------------------------------------------

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

 

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

 

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW PROVISIONS.

 

Section 6.05. Consent to Jurisdiction.

 

(a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court from any thereof, in any action, suit or proceeding brought
against it and to or in connection with any of the Transaction Documents or the
transactions contemplated thereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard or
determined in such New York state court or, to the extent permitted by law, in
such federal court. The parties hereto agree that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

 

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

 

(c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against any party hereto or its or their
property in the courts of any jurisdiction.

 

36



--------------------------------------------------------------------------------

Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.

 

Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

 

Section 6.08. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

 

Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

 

Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate, trustee or shareholder of any party hereto, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise in respect of any of the
Transaction Documents, the Note or the Policy, it being expressly agreed and
understood that each Transaction Document is solely a corporate obligation of
each party hereto, and that any and all personal liability, either at common law
or in equity, or by statute or constitution, of every such officer, employee,
director, affiliate or shareholder for breaches by any party hereto of any
obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Insurance Agreement.

 

Section 6.11. Entire Agreement. The Transaction Documents and the Policy set
forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

 

Section 6.12. Amendment Reducing Credit Enhancement. The parties hereto agree
that any amendment to the Security Agreement affecting the definitions of
Borrowing Base, Reserve Account Required Amount, or Revolving Period Reserve
shall be effective only upon (a) the prior written consent of the Insurer, (b)
the receipt of written confirmation from S&P and Moody’s (at the expense of
AmeriCredit) that, after giving effect to the proposed amendment, the rating
assigned to the Note without taking into account the issuance of the Policy by
the Insurer shall be at least “BBB” and “Baa2” respectively, and (c) the
Insurer’s capital charge assigned by

 

37



--------------------------------------------------------------------------------

S&P with respect to the Note, after giving effect to the proposed amendment,
shall be less than or equal to the Insurer’s capital charge on the Closing Date.
Any such proposed amendment shall be subject to the provisions of Section
3.03(c) hereof.

 

[Remainder of page intentionally blank; signature page follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

MBIA INSURANCE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

Assistant Secretary

AMERICREDIT MTN CORP. IV, as Seller

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

AMERICREDIT FINANCIAL SERVICES, INC., Individually and as Servicer, Custodian
and Seller

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

AMERICREDIT MTN RECEIVABLES TRUST IV, as Debtor

By:

 

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Collateral Agent and Securities Intermediary

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------